Case 9:18-cv-81437-DMM Document 1 Entered on FLSD Docket 10/23/2018 Page 1 of 9




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM BEACH DIVISION

    TIMOTHY OUDYK,

      Plaintiff,                                       CASE NO.:

    -VS-

    OCWEN LOAN SERVICING, LLC,

      Defendant.
                                          /

                     COMPLAINT AND DEMAND FOR JURY TRIAL

            COMES NOW Plaintiff, Timothy Oudyk (“Plaintiff”), by and through the

    undersigned counsel, and sues Defendant, Ocwen Loan Servicing, LLC (“Ocwen”), and

    in support thereof respectfully alleges violations of the Telephone Consumer Protection

    Act, 47 U.S.C. § 227 et seq. (“TCPA”) and the Florida Consumer Collection Practices

    Act, Fla. Stat. § 559.55 et seq. (“FCCPA”).

                                       INTRODUCTION

            1.     The TCPA was enacted to prevent companies like Ocwen from invading

    American citizen’s privacy and prevent abusive “robo-calls.”

            2.     “The TCPA is designed to protect individual consumers from receiving

    intrusive and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, -US--, 132

    S.Ct., 740, 745, 181, L.Ed. 2d 881 (2012).

            3.     “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the

    scourge of modern civilization, they wake us up in the morning; they interrupt our dinner

    at night; they force the sick and elderly out of bed; they hound us until we want to rip the


                                                  1
Case 9:18-cv-81437-DMM Document 1 Entered on FLSD Docket 10/23/2018 Page 2 of 9




    telephone out of the wall.”’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably

    intended to give telephone subscribers another option: telling the autodialers to simply

    stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).

           4.      According    to   the   Federal   Communications      Commission      (FCC),

    “Unwanted calls and texts are the number one complaint to the FCC. There are thousands

    of complaints to the FCC every month on both telemarketing and robocalls. The FCC

    received more than 215,000 TCPA complaints in 2014." Fact Sheet: Wheeler Proposal

    to Protect and Empower Consumers Against Unwanted Robocalls, Texts to Wireless

    Phones,      Federal      Communications         Commission,      (May       27,     2015),

    http://transition.fcc.gov/Daily_Releases/Daily_Business/2015/db0527/DOC-

    333676A1.pdf.

                                JURISDICTION AND VENUE

           5.      This is an action for damages exceeding Seventy-Five Thousand Dollars

    ($75,000.00) exclusive of attorney fees and costs.

           6.      Jurisdiction and venue for purposes of this action are appropriate and

    conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves

    violations of the TCPA.

           7.      Subject matter jurisdiction, federal question jurisdiction, for purposes of

    this action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the

    district courts shall have original jurisdiction of all civil actions arising under the

    Constitution, laws, or treaties of the United States; and this action involves violations of




                                                 2
Case 9:18-cv-81437-DMM Document 1 Entered on FLSD Docket 10/23/2018 Page 3 of 9




    47 U.S.C. § 227(b)(1)(A)(iii). See Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012)

    and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1249 (11th Cir. 2014)

           8.      The current principal place of business of Defendant is in Palm Beach

    County, Florida. Accordingly, venue is appropriate with this Court under 28 U.S.C.

    §1391(b)(1), as it is the judicial district in the State where Defendant resides.

                                       FACTUAL ALLEGATIONS

           9.      Plaintiff is a natural person, and citizen of the State of New Jersey,

    residing in Gloucester County, New Jersey.

           10.     Plaintiff is a “consumer” as defined in Florida Statute § 559.55(8).

           11.     Plaintiff is an “alleged debtor.”

           12.     Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755

    F. 3d 1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11th

    Cir. 2014).

           13.     Ocwen is a corporation which was formed in Delaware with its principal

    place of business located at 1661 Worthington Rd #100, West Palm Beach, FL 33409,

    and which conducts business in the State of Florida through its registered agent,

    Corporation Service Company, located at 1201 Hays St., Tallahassee, FL 32301.

           14.     The debt that is the subject matter of this Complaint is a “consumer debt”

    as defined by Florida Statute §559.55(6).

           15.     Ocwen is a “creditor” as defined in Florida Statute §559.55(5).

           16.     Ocwen called Plaintiff on Plaintiff’s cellular telephone approximately two-

    thousand (2,000) times in an attempt to collect a debt.



                                                  3
Case 9:18-cv-81437-DMM Document 1 Entered on FLSD Docket 10/23/2018 Page 4 of 9




           17.     Ocwen attempted to collect an alleged debt from Plaintiff by this

    campaign of telephone calls.

           18.     Upon information and belief, some or all of the calls the Defendant made

    to Plaintiff’s cellular telephone number were made using an “automatic telephone dialing

    system” which has the capacity to store or produce telephone numbers to be called, using

    a random or sequential number generator (including but not limited to a predictive dialer)

    or an artificial or prerecorded voice; and to dial such numbers as specified by 47 U.S.C §

    227(a)(1) (hereinafter “autodialer calls”). Plaintiff will testify that he knew it was an

    autodialer because of the vast number of calls he received and because he heard a pause

    when he answered his phone before a voice came on the line from Ocwen.

           19.     Plaintiff is the subscriber, regular user and carrier of the cellular telephone

    number (609) ***-7931, and was the called party and recipient of Defendant’s calls.

           20.     Ocwen placed an exorbitant number of automated phone calls to

    Plaintiff’s cellular telephone (609) ***-7931 in an attempt to collect on mortgage loans.

           21.     On several occasions since Ocwen’s campaign of calls began Plaintiff

    communicated with Defendant from his aforementioned cellular telephone number and

    instructed Ocwen’s agents to cease calling.

           22.     On or about 2012 Plaintiff answered an automated call from Ocwen to his

    cellular telephone, held on the line until an agent picked up, and instructed Ocwen’s

    agents that he wished for the calls to cease.

           23.     On one occasion, upon picking up an automated call from Ocwen to his

    cellular telephone, Plaintiff waited on the line until an agent picked up. Upon answering



                                                    4
Case 9:18-cv-81437-DMM Document 1 Entered on FLSD Docket 10/23/2018 Page 5 of 9




    the agent tried getting Plaintiff to agree to a deed in lieu of foreclosure arrangement.

    Plaintiff explained to Ocwen’s agent that Ocwen had already changed the locks on the

    property and he wanted nothing to do with it. Plaintiff told Ocwen’s agent that Ocwen

    would do what they wanted with the property as they were unwilling to work with him on

    it. Plaintiff finished the conversation be telling Ocwen’s agent to stop calling him.

            24.     Despite Plaintiff’s repeated instructions on numerous occasions for Ocwen

    to cease calling his cellular telephone, Ocwen continued to place automated calls to

    Plaintiff’s cellular telephone against his clear wishes.

            25.     Ocwen has a corporate policy to use an automatic telephone dialing

    system or a pre-recorded or artificial voice to individuals just as it did to Plaintiff’s

    cellular telephone in this case.

            26.     Ocwen has a corporate policy to use an automatic telephone dialing

    system or a pre-recorded or artificial voice just as it did to Plaintiff’s cellular telephone in

    this case, with no way for the consumer, Plaintiff, or Ocwen, to remove the number.

            27.     Ocwen’s corporate policy is structured so as to continue to call individuals

    like Plaintiff, despite these individuals explaining to Ocwen they wish for the calls to

    stop.

            28.     Ocwen has numerous other federal lawsuits pending against it alleging

    similar violations as stated in this Complaint.

            29.     Ocwen has numerous complaints across the country against it asserting

    that its automatic telephone dialing system continues to call despite requested to stop.




                                                   5
Case 9:18-cv-81437-DMM Document 1 Entered on FLSD Docket 10/23/2018 Page 6 of 9




            30.    Ocwen has had numerous complaints from consumers across the country

    against it asking to not be called; however, Defendant continues to call the consumers.

            31.    Ocwen’s corporate policy provided no means for Plaintiff to have his

    number removed from Defendant’s call list.

            32.    Ocwen has a corporate policy to harass and abuse individuals despite

    actual knowledge the called parties do not wish to be called.

            33.    Not a single call placed by Ocwen to Plaintiff were placed for “emergency

    purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

            34.    Ocwen willfully and/or knowingly violated the TCPA with respect to

    Plaintiff.

            35.    From each and every call placed without consent by Ocwen to Plaintiff’s

    cell phone, Plaintiff suffered the injury of invasion of privacy and the intrusion upon his

    right of seclusion.

            36.    From each and every call without express consent placed by Ocwen to

    Plaintiff’s cell phone, Plaintiff suffered the injury of occupation of his cellular telephone

    line and cellular phone by unwelcome calls, making the phone unavailable for legitimate

    callers or outgoing calls while the phone was ringing from Ocwen’s calls.

            37.    From each and every call placed without express consent by Ocwen to

    Plaintiff’s cell phone, Plaintiff suffered the injury of unnecessary expenditure of his time.

    For calls he answered, the time he spent on the call was unnecessary as he repeatedly

    asked for the calls to stop. Even for unanswered calls, Plaintiff had to waste time to

    unlock the phone and deal with missed call notifications and call logs that reflected the



                                                 6
Case 9:18-cv-81437-DMM Document 1 Entered on FLSD Docket 10/23/2018 Page 7 of 9




    unwanted calls. This also impaired the usefulness of these features of Plaintiff’s cellular

    phone, which are designed to inform the user of important missed communications.

           38.     Each and every call placed without express consent by Ocwen to

    Plaintiff’s cell phone was an injury in the form of a nuisance and annoyance to Plaintiff.

    For calls that were answered, Plaintiff had to go to the unnecessary trouble of answering

    them. Even for unanswered calls, Plaintiff had to waste time to unlock the phone and deal

    with missed call notifications and call logs that reflected the unwanted calls. This also

    impaired the usefulness of these features of Plaintiff’s cellular phone, which are designed

    to inform the user of important missed communications.

           39.     Each and every call placed without express consent by Ocwen to

    Plaintiff’s cell phone resulted in the injury of unnecessary expenditure of Plaintiff’s cell

    phone’s battery power.

           40.     Each and every call placed without express consent by Ocwen to

    Plaintiff’s cell phone where a voice message was left which occupied space in Plaintiff’s

    phone or network.

           41.     Each and every call placed without express consent by Ocwen to

    Plaintiff’s cell phone resulted in the injury of a trespass to Plaintiff’s chattel, namely his

    cellular phone and his cellular phone services.

           42.     As a result of the calls described above, Plaintiff suffered an invasion of

    privacy. Plaintiff was also affect in a personal and individualized way by stress, anxiety,

    nervousness, embarrassment, distress and aggravation. Plaintiff would frequently receive




                                                  7
Case 9:18-cv-81437-DMM Document 1 Entered on FLSD Docket 10/23/2018 Page 8 of 9




    automated calls from Defendant while doing work or driving and had to stop what he was

    doing to deal with the aggravating unwanted calls.

                                             COUNT I
                                      (Violation of the TCPA)

            43.     Plaintiff fully incorporates and realleges paragraphs one (1) through forty-

    one (41) as if fully set forth herein.

            44.     Ocwen willfully and/or knowingly violated the TCPA with respect to

    Plaintiff, especially for each of the auto-dialer calls made to Plaintiff’s cellular telephone

    after Plaintiff notified Ocwen that he wished for the calls to stop.

            45.     Ocwen repeatedly placed non-emergency telephone calls to Plaintiff’s

    cellular telephone using an automatic telephone dialing system or prerecorded or artificial

    voice without Plaintiff’s prior express consent in violation of federal law, including 47

    U.S.C § 227(b)(1)(A)(iii).

            WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

    triable and judgment against Ocwen for statutory damages, punitive damages, actual

    damages, treble damages, enjoinder from further violations of these parts and any other

    such relief the court may deem just and proper.

                                              COUNT II
                                      (Violation of the FCCPA)

            46.     Plaintiff fully incorporates and realleges paragraphs one (1) through forty-

    one (41) as if fully set forth herein

            47.     At all times relevant to this action Ocwen is subject to and must abide by

    the laws of the State of Florida, including Florida Statute § 559.72.



                                                  8
Case 9:18-cv-81437-DMM Document 1 Entered on FLSD Docket 10/23/2018 Page 9 of 9




           48.     Ocwen     has   violated   Florida   Statute   §   559.72(7)   by willfully

    communicating with the debtor or any member of his or her family with such frequency

    as can reasonably be expected to harass the debtor or his or her family.

           49.     Ocwen has violated Florida Statute § 559.72(7) by willfully engaging in

    other conduct which can reasonably be expected to abuse or harass the debtor or any

    member of his or her family.

           50.     Ocwen’s actions have directly and proximately resulted in Plaintiff’s prior

    and continuous sustaining of damages as described by Florida Statute § 559.77.

           WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

    triable and judgment against Ocwen for statutory damages, punitive damages, actual

    damages, costs, interest, attorney fees, enjoinder from further violations of these parts and

    any other such relief the court may deem just and proper.

                                                  Respectfully submitted,


                                                  /s/Octavio Gomez
                                                   Octavio Gomez, Esquire
                                                   Florida Bar #: 0338620
                                                   Morgan & Morgan, Tampa, P.A.
                                                   One Tampa City Center
                                                   201 N. Franklin Street, 7th Floor
                                                   Tampa, FL 33602
                                                   Tele: (813) 223-5505
                                                   Fax: (813) 223-5402
                                                   TGomez@forthepeople.com
                                                   Attorney for Plaintiff




                                                 9
